TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-14-00480-CV



                   In re State Farm Mutual Automobile Insurance Company


                      ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                             MEMORANDUM OPINION


                On this record, we cannot conclude the district court abused its discretion.

Accordingly, we deny State Farm Mutual Automobile Insurance Company’s petition for writ of

mandamus.1



                                              __________________________________________

                                              Bob Pemberton, Justice

Before Justices Puryear, Pemberton, and Field

Filed: September 19, 2014




       1
           See Tex R. App. P. 52.8(a).